DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.

Response to Amendment
Applicant’s amendment overcomes the 112(b) rejection of claim 14, and all 103 rejections.

Status of the Claims
Claims 13 – 17 have been amended. Claim 18 is as previously presented. Claims 1 – 12 and 19 – 20 remain withdrawn. Therefore, claims 13 – 18 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “wherein peaks of the serrations are approximately 11.2 mm deep from an opening surface of the choke cavity and valleys of the serrations are approximately 12.8 mm deep from the opening surface of the choke cavity.” The term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what values would be considered “approximately 11.2 mm” and values would be considered “approximately 12.8 mm.” For example, would 11.21 mm, or 11.3 mm, or 11.4 mm be considered “approximately 11.2 mm?” Similarly, would 12.82 mm, or 12.95 mm, or 13.0 mm be considered “approximately 12.8 mm?” Applicant may wish to remove the term “approximately” to overcome this rejection.

Allowable Subject Matter
Claims 13 – 15 and 17 – 18 are allowed. Claim 16 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see pages 6 – 8, filed August 5, 2022, with respect to claim 13 have been fully considered and are persuasive, in view of Applicant’s amendment to claim 13. The rejection of claim 13 has been withdrawn. 
Applicant’s argument regarding cited prior art reference Iwabuchi (pages 6 – 7 of Applicant’s arguments, referring to Iwabuchi’s trapezoidal shapes formed in a sidewall of the attenuating cavity of Iwabuchi’s choke) is persuasive in view of Applicant’s amendment of claim 13, to recite the limitation, “wherein the choke cavity has a varying bottom surface, wherein the varying bottom surface has serrations with highest peaks of the serrations causing resonance of a highest resonating frequency of the choke cavity and valleys of the serrations causing resonance of a lowest resonating frequency of the choke cavity, and wherein all frequencies between the highest resonating frequency and the lowest resonating frequency also resonate in the choke cavity.” Additionally, Applicant’s argument regarding cited prior art reference Carcano (page 8 of Applicant’s arguments, referring to Carcano’s resonant elements and discrete resonant frequencies), is persuasive in view of Applicant’s amendment of claim 13, to recite the same limitation. Further discussion is included in the ‘Reasons for Allowance’ section, below.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach, disclose, or suggest an apparatus for reducing microwave leakage from a process chamber, comprising: the process chamber having a substrate support in an inner volume; a slit valve disposed in a wall of the process chamber, the slit valve having a slit valve opening for inserting and removing substrates from the substrate support and a slit valve gate for sealing the process chamber; and a choke cavity in the slit valve that surrounds the slit valve opening, wherein the choke cavity has a varying bottom surface, wherein the varying bottom surface has serrations with highest peaks of the serrations causing resonance of a highest resonating frequency of the choke cavity and valleys of the serrations causing resonance of a lowest resonating frequency of the choke cavity, and wherein all frequencies between the highest resonating frequency and the lowest resonating frequency also resonate in the choke cavity.
Cited prior art reference Iwabuchi et al. (US 4,475,023) discloses that the shape of a microwave choke affects the amount of microwave energy leakage. Figs. 8A-8C show microwave chokes with different structures (Fig. 8A shows a flat surface, Fig. 8B shows a surface comprising slits, and Fig. 8C shows a surface comprising an array of trapezoidal shapes). Fig. 8D shows the microwave energy leakage realized using each of the chokes in Figs. 8A, 8B, and 8C. Fig. 8D shows that the microwave energy leakage realized with the chokes comprising a ‘varying surface’ (the chokes of Figs. 8B and 8C) is less than the microwave energy leakage realized with the choke comprising a flat surface (the choke of Fig. 8A) [Col. 8, lines 1-31]. However, Iwabuchi does not disclose “a varying bottom surface, wherein the varying bottom surface has serrations with highest peaks of the serrations causing resonance of a highest resonating frequency of the choke cavity and valleys of the serrations causing resonance of a lowest resonating frequency of the choke cavity, and wherein all frequencies between the highest resonating frequency and the lowest resonating frequency also resonate in the choke cavity” as required by claim 13. That is, the ‘varying surface’ of Iwabuchi is a sidewall of the choke cavity through which microwave energy travels, rather than a varying bottom surface having serrations with highest peaks of the serrations causing resonance of a highest resonating frequency of the choke cavity and valleys of the serrations causing resonance of a lowest resonating frequency of the choke cavity. Additionally, while Iwabuchi indicates that microwave energy leakage is reduced due to the shape of the ‘varying surface,’ Iwabuchi is silent regarding serrations causing resonance of a highest resonating frequency of the choke cavity and valleys of the serrations causing resonance of a lowest resonating frequency of the choke cavity, and wherein all frequencies between the highest resonating frequency and the lowest resonating frequency also resonate in the choke cavity.

    PNG
    media_image1.png
    785
    450
    media_image1.png
    Greyscale

Figs. 8A – 8D of Iwabuchi
Cited prior art reference Carcano et al. (US 2018/0153002) teaches that the length of resonant elements (which correspond to serrations / teeth) can be chosen such that a desired frequency resonates in the choke cavity. However, each of the resonant elements of Carcano cause resonance at a particular frequency, rather than causing resonance at a range of frequencies. That is, the resonant elements of Carcano are formed to be rectangularly-shaped, each with a single length, which results in resonance at a single frequency for that resonant element (see Fig. 5A of Carcano, showing resonant elements 515). Claim 13 requires "serrations with highest peaks of the serrations causing resonance of a highest resonating frequency of the choke cavity and valleys of the serrations causing resonance of a lowest resonating frequency of the choke cavity, and wherein all frequencies between the highest resonating frequency and the lowest resonating frequency also resonate in the choke cavity." That is, Applicant's claimed serrations result in resonance at all frequencies between the highest resonating frequency and the lowest resonating frequency. Applicant achieves this by utilizing serrations having a shape as shown in Applicant's Fig. 4 (serrations 416). A rectangularly-shaped serration / resonant element, such as that of Carcano, does not result in resonance at all frequencies between a highest resonating frequency and a lowest resonating frequency.

    PNG
    media_image2.png
    669
    325
    media_image2.png
    Greyscale

Fig. 5A of Carcano

    PNG
    media_image3.png
    429
    599
    media_image3.png
    Greyscale

Applicant’s Fig. 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M KERR/             Examiner, Art Unit 3761